Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 1 of 18



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                       Case No. 19-20163-CR-WILLIAMS/TORRES


  UNITED STATES OF AMERICA,

          Plaintiff,

  v.

  JASON GATLIN,

        Defendant.
  ___________________________________/

              ORDER ON THE GOVERNMENT’S MOTION IN LIMINE

          This matter is before the Court on the United States of America’s (the

  “Government”) motion in limine to exclude inadmissible and irrelevant evidence

  pursuant to Federal Rules of Evidence 401, 402, 403, and 412. [D.E. 21]. Jason Gatlin

  (“Defendant”) responded to the Government’s motion on June 21, 2019. [D.E. 41].

  Therefore, the Government’s motion is now ripe for disposition.        After careful

  consideration of the motion, response, relevant authority, and for the reasons

  discussed below, the Government’s motion is GRANTED in part and DENIED in

  part.

                                  I. BACKGROUND

          The Government charged Defendant with sex trafficking of a minor from

  November 26, 2018 through November 30, 2018 in violation of Title 18, United States

  Code Sections 1591(a)(1) and (b)(1), and production of child pornography on




                                           1
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 2 of 18



  November 11, 2018 in violation of Title 18, United States Code Section 2251(a).1 The

  charges relate to an incident that occurred on November 30, 2018, where a 17-year-

  old female (“Minor A”) called 911 and reported that she had been kidnapped,

  attacked, and had locked herself in a restroom of a gas station in Monroe County,

  Florida. The Monroe County Sheriff’s Office responded to the call and observed that

  Minor A had lacerations on her lips, a large knot on the center of her forehead, and

  that her clothing was unkempt and ripped. Defendant fled the scene prior to the

  arrival of law enforcement and Minor A was transported to a local hospital.

        Minor A initially told law enforcement that she met Defendant a few days

  earlier. However, over the course of multiple interviews, she met Defendant through

  another 17-year-old female (“Minor B”) during the month of October 2018. Defendant

  and Minor B had a sexual relationship.         Shortly after meeting, Minor A and

  Defendant began a sexual relationship in October 2018.       Minor A was 17 and

  Defendant was 42 when they first met. Minor A stated that she and Defendant had

  sexual intercourse numerous times and that Defendant would regularly provide her

  with drugs to smoke.

        Minor A further stated that, sometime during her relationship with Defendant,

  he spoke with her about having sex with other individuals for money. Defendant

  explained to Minor A how to post advertisements on the internet and rented motel

  rooms so that Minor A could perform commercial sex acts. Minor A would give the

  money earned from these acts to Defendant. During Minor A’s last stay in a motel,



  1     Trial is set to begin in this case on July 22, 2019.
                                             2
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 3 of 18



  Defendant allegedly struck her in the face when she did not have enough money to

  give to him. Defendant then transported Minor A to Monroe County, where she

  continued to perform commercial sex acts while residing in a house with Defendant.

        Defendant then transported Minor A to Monroe County, where she continued

  to perform commercial sex acts while residing in the same house as Defendant. Minor

  A stated that she did not want to stay with Defendant, but that Defendant would not

  permit her to leave. Minor A also stated that she told Defendant that she would call

  the police for holding her against her will if he did not return her to Miami-Dade

  County. Defendant then purportedly struck Minor A in the face and kicked her.

  Minor A stated that, at some point, she became unconscious during this assault and

  that Defendant eventually agreed to transport her back to Miami-Dade County.

  During the trip, on November 30, 2018, Minor A stated that she asked Defendant to

  use the bathroom. Defendant stopped at a gas station and Minor A locked herself

  inside the bathroom and called law enforcement. Law enforcement responded to the

  call and Minor A was recovered.

        On December 3, 2018, the Miami-Dade Police Department arrested Defendant

  at a motel in Miami based on probable cause that Defendant had engaged in sex

  trafficking and unlawful sexual activity with a minor in violation of Florida law.

  During a search incident to arrest, law enforcement located an Apple iPhone in

  Defendant’s pocket. The phone was searched pursuant to a federal search warrant.

  The search revealed sexually provocative images of Minor A, a video of Minor A that

  appeared in an online advertisement, and a video that depicted a male vaginally



                                           3
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 4 of 18



  penetrating a female with his penis without showing the individuals’ faces. Law

  enforcement showed the video of the individuals having sex to Minor A and she

  confirmed that she was the female and that Defendant was the male in the video.

  Minor A stated that Defendant recorded the video while they were having sex using

  his iPhone in Monroe County.2

        After the Government filed its complaint in this case, the United States

  Attorney’s Office and the Federal Bureau of Investigation (“FBI”) learned that, on

  January 25, 2019, Minor A provided a sworn recorded statement to an assistant

  public defender at the Miami-Dade County Public Defender’s Office.           In the

  statement, Minor A reported that she never had sexual intercourse with Defendant

  and that Defendant never trafficked her.      During the FBI’s investigation of the

  recantation statement, the FBI discovered that, on March 4, 2019, Minor A provided

  a sworn recorded statement to a detective with the Miami-Dade Police Department

  about her recantation.   Minor A stated that she recanted her statement to law

  enforcement because Defendant’s mother paid her money and gave her a place to

  stay. Minor A confirmed that the recantation that she made at the Public Defender’s

  Office was a lie, that Defendant trafficked her, and that the two had sex.

        The FBI then reviewed Defendant’s recorded jail conversations with both

  Minor A and his mother around the time of Minor A’s recantation statement, and the

  recordings corroborate Minor A’s statement on March 4, 2019. After Minor A was



  2     The search of Defendant’s phone further revealed images and videos of Minor
  B that were created between August 12, 2018 and November 18, 2018, when Minor
  B was 17 years old.
                                            4
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 5 of 18



  recovered, she was placed in a residence with other minor females. On May 1, 2019,

  the FBI received a report that, on April 19, 2019, law enforcement arrested Minor A

  for striking a 14-year-old female in her residence.

                                     II. ANALYSIS

        The Government seeks to limit or exclude four items at trial: (1) the prior or

  subsequent sexual activity of any witness or victim, (2) Minor A’s battery arrest, (3)

  the drug or alcohol use of any witness, and (4) Minor A’s mental health history.

  Defendant opposes the relief sought for a variety of reasons, namely because the

  Government failed to support its arguments with any evidence. We will discuss the

  arguments presented in turn.

        A.     Prior or Subsequent Sexual Activity

        The first issue is whether any evidence of prior or subsequent sexual activity

  as to Minor A or any other witness should be excluded at trial. Defendant argues

  that the exclusion of Minor A’s prior sexual history would be arbitrary and

  disproportionate to the purposes that Rule 412 was designed to serve because the

  evidence is relevant, will not confuse the jury, nor harass the victim. Defendant

  claims, for example, that Minor A’s sexual proclivity is probative as to whether she

  was a victim of sex trafficking and whether she continued to engage in prostitution

  before or after she met Defendant. Defendant also takes issue with the Government’s

  request to exclude the sexual history of any witness at trial because the Government

  did not articulate the relevant witnesses – making it impossible for Defendant to

  respond in any meaningful way.



                                            5
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 6 of 18



        Federal Rule of Evidence 412(a) provides that, in general, in a “criminal

  proceeding involving alleged sexual misconduct,” “[e]vidence offered to prove that any

  alleged victim engaged in other sexual behavior” is inadmissible. Defendant argues,

  however, that this case fits within the narrow exception to the general rule because

  the exclusion of Minor A’s sexual history “would violate the constitutional rights of

  the defendant.” Fed. R. Evid. 412(b)(1)(C). “In determining the admissibility of a

  victim’s other sexual behavior under Rule 412(b)(1)(C), we start with the premise that

  defendants have a constitutional right under the Fifth and Sixth Amendments to

  introduce evidence in their defense.” United States v. Pumpkin Seed, 572 F.3d 552,

  559 (8th Cir. 2009).

        However, “the right to present relevant testimony is not without limitation.”

  Rock v. Arkansas, 483 U.S. 44, 55 (1987). For instance, “trial judges retain wide

  latitude . . . to impose reasonable limits on [testimony] based on concerns about,

  among other things, harassment, prejudice, confusion of the issues, the witness'

  safety, or interrogation that is repetitive or only marginally relevant.” Delaware v.

  Van Arsdall, 475 U.S. 673, 679 (1986). Limitations on a defendant's constitutional

  right to present evidence are permissible unless they are “arbitrary or

  disproportionate to the purposes they are designed to serve.” Michigan v. Lucas, 500

  U.S. 145, 151 (1991).

        Before we consider whether to limit any evidence with respect to Minor A, the

  Government has provided insufficient reasons as to why there should be a blanket

  exclusion of any witness’s sexual history. The Government argues that Federal Rule



                                            6
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 7 of 18



  of Evidence 412 imposes significant limitations on the admissibility of evidence

  related to a victim’s sexual behavior. While that may be true, the Government fails

  to articulate how Rule 412 applies to each witness’s sexual history. And without any

  clarity as to how Rule 412 applies, we have no basis to find that a blanket exclusion

  prohibits the topic of everyone’s sexual history. Therefore, the Government’s motion

  with respect to the wholesale exclusion of any witness’s sexual history is DENIED.

        As for the exclusion of evidence related to Minor A, Defendant suggests that

  Minor A’s sexual history is admissible because she was an experienced prostitute,

  advertised her services on the internet, and held herself out to be a minor. Defendant

  also claims that Minor A was engaging in prostitution with other men before, during,

  and after she engaged in a sexual relationship with Defendant and that her sexual

  history is extremely probative as to whether she was the “victim” in this case.

  Defendant’s arguments miss the mark, however, because “[d]isputes regarding

  whether [Minor A’s] prior commercial sex work was consensual, how extensive that

  prior experience was, how [Minor A’s] prior experienced compared to [the] experience

  with [Defendant], and similar questions could provide fodder for days of tangential

  testimony.” United States v. Maynes, 880 F.3d 110, 115 (4th Cir. 2018). “Indeed,

  allowing such testimony [runs] the risk that the focus of the trial would shift from

  [Defendant’s] activity,” to Minor A’s prior life. Id.

        We are therefore convinced that the past sexual history of Minor A is only of

  marginal relevance to the primary issues presented in this case – which are whether

  Defendant employed force, threats of force, coercion, or any combination of these to



                                              7
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 8 of 18



  cause Minor A to commit commercial sex acts. And while Defendant is persistent

  that he only seeks to inquire as to whether Minor A was a victim, an inquiry into

  Minor A’s prior sexual history will only lead to a fruitless fishing expedition. This is,

  in part, why courts have repeatedly found that a victim’s sexual history is

  inadmissible in sex trafficking trials. See, e.g., United States v. Gemma, 818 F.3d 23,

  34 (1st Cir. 2016) (noting that evidence of a victim’s prior prostitution in a § 1591(a)

  case is “either entirely irrelevant or of [] slight probative value in comparison to its

  prejudicial effect”); United States v. Rivera, 799 F.3d 180, 185 (2d Cir. 2015) (rejecting

  the argument that “a victim's experience in the sex industry, and knowledge of its

  practices, is . . . relevant to whether she was coerced or whether, on the other hand,

  she knew precisely what she was getting into and accepted it”) (quotation marks and

  emphasis omitted); United States v. Roy, 781 F.3d 416, 420–21 (8th Cir. 2015) (“The

  victim’s participation in prostitution either before or after the time period in the

  indictment has no relevance to whether [the defendant] beat her, threatened her, and

  took the money she made from prostitution in order to cause her to engage in

  commercial sex.”). Accordingly, the Government’s motion to exclude Minor A’s prior

  or subsequent sexual history is GRANTED.

        B.     The Battery Arrest

        The second issue is whether any evidence related to Minor A’s battery arrest

  should be excluded as irrelevant and unfairly prejudicial. The Government contends

  that it is unclear as to the status of Minor A’s arrest but believes that it will be

  adjudicated in juvenile court as a misdemeanor. Thus, the Government believes that



                                              8
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 9 of 18



  Minor A’s arrest and potential misdemeanor charge is inadmissible for three reasons.

        First, the Government argues that – even if Minor A is convicted of

  misdemeanor battery – the conviction is inadmissible under Federal Rule of Evidence

  609 because it does not constitute a felony conviction nor evidence of a dishonest act

  or false statement. Second, the Government posits that Minor A’s battery arrest has

  no relevance to the facts of this case. The Government claims, for instance, that the

  battery arrest occurred more than four months after law enforcement found Minor A

  at the gas station in Monroe County. Third, the Government contends that there is

  no reason to believe that Minor A has any motive to testify on this subject because

  she will not receive any benefit in exchange for her testimony in this case.

  Accordingly, the Government concludes that any evidence of Minor A’s battery arrest

  must be deemed inadmissible.

        “Subject to the Sixth Amendment’s Confrontation Clause3, the district court

  has wide latitude to limit cross-examination based on concerns about, among other

  things, confusion of the issues or interrogation that is repetitive or only marginally

  relevant.” United States v. Chappell, 307 F. App’x 275, 279-80 (11th Cir. 2009)

  (internal quotation marks and citation omitted).        “The Confrontation Clause is

  violated if a criminal defendant can demonstrate that he was prohibited from

  engaging in otherwise appropriate cross-examination designed to show bias on the

  part of the witness, and thereby to expose to the jury the facts from which jurors could



  3     The Confrontation Clause of the Sixth Amendment provides: “In all criminal
  prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses
  against him.” U.S. Const., Sixth Amendment.
                                             9
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 10 of 18



   appropriately draw inferences relating to the reliability of the witness.” Id. at 280

   (internal quotation marks and citation omitted). “The test for the Confrontation

   Clause is whether a reasonable jury would have received a significantly different

   impression of the witness’ credibility had counsel pursued the proposed line of cross-

   examination.”   Id. (internal quotation marks and citation omitted).       “The Sixth

   Amendment is satisfied if sufficient information is elicited from the witness from

   which the jury can adequately assess possible motive or bias.” Id. (internal quotation

   marks and citation omitted).

         In the same vein, Rule 609 “appl[ies] to attacking a witness’s character for

   truthfulness by evidence of a criminal conviction.” Fed. R. Evid. 609(a); United States

   v. Preston, 608 F.2d 626, 639 (5th Cir. 1979) (“[E]vidence of prior convictions is

   admitted under Rule 609(a)(1) solely for purposes of attacking credibility.”).

   However, unlike felony convictions, misdemeanor convictions are not admissible to

   impeach defendants under Rule 609, unless the “elements of the crime required

   proving—or the witness’s admitting—a dishonest act or false statement.” Fed. R.

   Evid. 609(a)(2); see United States v. Houston, 481 F. App’x 188, 193 (5th Cir. 2012)

   (finding that the district court erred, under Rule 609, in admitting evidence of

   defendant’s misdemeanor conviction because it did not involve dishonesty or false

   statement).

         Here, the Government seeks to exclude Minor A’s battery arrest because it has,

   at best, marginal relevance to the allegations presented. There is no purportedly

   connection between Minor A’s arrest to the charges against Defendant. Undeterred,



                                             10
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 11 of 18



   Defendant argues that Federal Rule of Evidence 609 is not a complete bar to the

   admissibility of Minor A’s battery arrest because it could be admissible if it

   constitutes an act of dishonesty or a false statement.

         Defendant’s contention is, in part, unpersuasive, because there is no

   explanation as to how Minor A’s battery arrest is relevant to the facts of this case.

   The question of whether a pending state court charge of a government witness can be

   admissible has been an issue that the Eleventh Circuit has considered on several

   prior occasions. For example, in Francis v. Dugger, 908 F.2d 696, 701 (11th Cir.

   1990), the Court considered the applicability of the Confrontation Clause to cross-

   examination questions related to a pending criminal charge. The district court did

   not permit the defendant to ask one of the government witnesses about an unrelated

   murder charge that was pending against that witness.          The Eleventh Circuit

   determined that the main purpose of confronting a witness is to secure for the

   opponent the opportunity of cross examination and that it was appropriate for the

   district court to exclude that evidence at trial:

         The confrontation clause does not, however, prevent a trial court from
         imposing any limits on the cross-examination of a prosecution witness
         concerning that witness’s potential bias. A trial court retains wide
         latitude insofar as the Confrontation Clause is concerned to impose
         reasonable limits on such cross-examination based on concerns about,
         among other things, harassment, prejudice, confusion of the issues, the
         witness’ safety, or interrogation that is repetitive or only marginally
         relevant.

   Id. at 702. Therefore, the Eleventh Circuit affirmed the lower court’s decision to

   exclude the evidence because (1) the pending charge was only marginally relevant,




                                              11
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 12 of 18



   and (2) there was no evidence that the witness made a deal with the government to

   receive any benefit for the testimony.

         Likewise, in United States v. Allen, 353 F. App’x 352, 355 (11th Cir. 2009), the

   Eleventh Circuit rejected a drug defendant’s argument that the district court violated

   his Confrontation Clause rights by limiting cross-examination of a government

   witness concerning an unrelated pending charge for attempted murder. The Court

   found that there was no evidence indicating that the defendant was involved with the

   events surrounding the attempted murder, and that the charge was at best only

   marginally relevant to show bias.        The Eleventh Circuit further observed that

   “questioning the witness about this charge had a very high potential for undue

   prejudice because it was evidence of prior criminal conduct, even though the witness

   had not been convicted of this conduct.” Id. at 356. The court ultimately determined

   that “[b]ecause this line of questioning had minimal relevance to this case while

   having a very high potential for undue prejudice, the district court did not abuse its

   considerable discretion by limiting [the defendant’s] cross-examination of that

   witness.” Id.

         With that being said, we cannot grant the relief requested because the

   Government did not provide the Court with the misdemeanor arrest affidavit or any

   other evidence to show that Minor A’s battery is unrelated to the facts of this case.4

   If Defendant can show, for example, that the timing of the battery is somehow


   4      Based on the record presented, it is unclear if Minor A’s conduct constitutes a
   felony or a misdemeanor, in part, because the Government is also uncertain on the
   nature of the charge. We therefore cannot make a final determination on the
   admissibility of Minor A’s arrest without additional evidence in the record.
                                              12
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 13 of 18



   connected to the facts presented and that it constitutes evidence of Minor A’s

   dishonesty, the battery arrest could theoretically be admissible. The Government, of

   course, maintains that Defendant cannot meet this burden and that the battery

   arrest is entirely irrelevant. But, without any evidence to support the Government’s

   assertion, it would be premature to make a final determination that the pending state

   court charge is inadmissible. Accordingly, the Government’s motion to exclude Minor

   A’s battery arrest is DENIED with leave to revisit at trial.

         C.     Drug or Alcohol Use

         Next, the Government seeks to exclude any evidence of any witness’s prior

   drug or alcohol use because it cannot be used as a general form of impeachment but

   only to impeach a person’s “ability to perceive the underlying events and to testify

   lucidly at trial.” United States v. Clemons, 32 F.3d 1504, 1511 (11th Cir. 1994) (citing

   United States v. Sellers, 906 F.2d 597 (11th Cir. 1990)). Defendant’s response is that

   the Government’s request is absurd because defense counsel must be given leeway to

   question the witnesses in this case. Defendant claims that the Eleventh Circuit’s jury

   instructions have practically codified the significance of a witness’s drug use and that

   cross examination cannot be impeded with respect to this issue.

         As an initial matter, the Government’s motion to exclude the drug or alcohol

   use of a witness was, in part, unhelpful because the Government only presented a

   single conclusory sentence with reference to an Eleventh Circuit case.             The

   Government did not articulate the relevance of the case nor did it explain how it

   applies to the facts presented. Putting that aside, the Eleventh Circuit has long



                                             13
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 14 of 18



   adhered to the principle that a witness’s drug use may not be used to attack a person’s

   general credibility5 because of the “extreme potential for unfair prejudice flowing

   from evidence of drug use . . . .” United States v. Sellers, 906 F.2d 597, 602 (11th Cir.

   1990). Instead, the evidence must be limited to the ability to perceive underlying

   events and to testify lucidly at trial.   See Jarrett v. United States, 822 F.2d 1438,

   1446 (7th Cir. 1987) (“A witness’s use of drugs may not be used to attack his or her

   general credibility, but only his or her ability to perceive the underlying events and

   testify lucidly at the trial.”); United States v. Holman, 680 F.2d 1340, 1353 (11th Cir.

   1982) (“Limitation of specific instances of drug use to relevant periods of trial and the

   transaction charged in the indictment, constituted a proper exercise of judicial

   discretion.”).

          Here, it is unclear if any evidence of drug or alcohol use fits within the scope of

   the underlying events or the ability to testify lucidly at trial. The Government never

   provides any clarity in its motion nor does it articulate how it anticipated Defendant

   to use evidence related to drug or alcohol use. In any event, the Government’s motion

   is GRANTED in part but only to the extent that any evidence of drugs or alcohol

   use cannot be used to attack a witness’s general credibility. To the extent the

   Government seeks to exclude evidence relevant to the underlying events or the ability

   to testify lucidly at trial, the Government’s motion is DENIED with leave to renew

   at trial.



   5     Defendant’s reliance on the Eleventh Circuit’s jury instructions is not
   controlling in light of its precedent that establishes how drug or alcohol use may be
   used to undermine the testimony of a witness or victim.
                                              14
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 15 of 18



         D.     Mental Health History

         The final issue is whether any evidence related to a witness’s mental health

   history should be excluded at trial. The Government argues that a witness’s mental

   health history is irrelevant and inadmissible, except when used to show that a

   witness was unable to comprehend specific events or testify truthfully. Defendant’s

   response is that the Government has not provided any evidence of anyone’s mental

   health history during discovery and requests that these records be produced. Once

   the items are produced, Defendant requests leave to supplement his response.

         A defendant has “the right to attempt to challenge [a witness’s] credibility with

   competent or relevant evidence of any mental defect or treatment at a time

   probatively related to the time period about which he was attempting to testify.”

   United States v. Partin, 493 F.2d 750, 763 (5th Cir. 1974). To be relevant, the mental

   health records must evince an “impairment” of the witness’s “ability to comprehend,

   know, and correctly relate the truth.” Id. at 762. The Eleventh Circuit has cautioned,

   however, that “[n]o rule outlines with precision the severity and timing that make a

   witness’s mental illness relevant for impeachment purposes.”         United States v.

   Jimenez, 256 F.3d 330, 343 (5th Cir. 2001).

         Nonetheless, there is, for example, a “general principle that a diagnosis of

   schizophrenia or a psychosis will be relevant, unless the diagnosis is too remote in

   time from the events alleged in the indictment.” Id. at 343 (citing Partin, 493 F.2d

   at 764 (witness diagnosed with schizophrenia six months prior to the defendants’

   Hobbs Act violations), Greene v. Wainwright, 634 F.2d 272, 274, 276 (5th Cir. 1981)



                                            15
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 16 of 18



   (witness was allegedly involved in “certain bizarre criminal actions . . . such as

   shooting out the windows of a bar,” during the “same general time period as the

   [defendant’s] marijuana sale”); United States v. Society of Indep. Gasoline Marketers,

   624 F.2d 461, 467 (4th Cir. 1979) (witness hospitalized for schizophrenia, manic

   depression, and delusions during the time of defendants’ Sherman Act violations);

   and United States v. Lindstrom, 698 F.2d 1154, 1164–67 (11th Cir. 1983) (witness

   diagnosed with paranoia and schizophrenia during the time of defendants'

   conspiracy)).

         For witnesses with less severe mental histories, district courts are permitted

   greater latitude in excluding records and limiting cross-examination. See United

   States v. Sasso, 59 F.3d 341, 347-48 (2d Cir.1995) (affirming limit on cross-

   examination of witness who was depressed and took Prozac and Elovil shortly before

   the time of the defendants' firearms smuggling conspiracy); United States v. Butt, 955

   F.2d 77, 83 (1st Cir. 1992) (affirming exclusion of records and expert testimony, and

   limit on cross-examination of a witness who once attempted suicide, but was never

   diagnosed with a mental illness); United States v. Moore, 923 F.2d 910, 913 (1st Cir.

   1991) (affirming limit on cross-examination of witness who saw a therapist after the

   death of her child, and ten years prior to the embezzlement conspiracy).

         Here, Defendant’s response is well taken because without any mental health

   records for the Court to review or any clarity on how they relate to a witness’s ability

   to comprehend specific events or testify truthfully, we cannot decide at this time

   whether a witness’s mental health history should be admissible at trial. It appears



                                             16
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 17 of 18



   that the Government invites the Court to decide this question in the abstract as to

   specific mental health records. But, given the record presented, the potential severity

   of an individual’s mental health history, and the wide discretion afforded to district

   courts, the Government’s motion is DENIED with leave to renew at trial.

                                     III. CONCLUSION

           For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

   the Government’s motion in limine [D.E. 21] is GRANTED in part and DENIED in

   part:

           A. The Government’s motion to exclude the sexual history of any witness is

              DENIED with leave to revisit at trial.

           B. The Government’s motion to exclude Minor A’s prior or subsequent sexual

              history is GRANTED.

           C. The Government’s motion to exclude Minor A’s battery arrest is DENIED

              with leave to revisit at trial.

           D. The Government’s motion to exclude evidence of drug and alcohol use is

              GRANTED in part but only to the extent that this type of evidence cannot

              be used to attack a witness’s general credibility.       To the extent the

              Government seeks to exclude evidence relevant to the underlying events or

              the ability of a witness to testify lucidly at trial, the Government’s motion

              is DENIED.

           E. The Government’s motion to exclude any witness’s mental health history is

              DENIED with leave to renew at trial.



                                                17
Case 1:19-cr-20163-KMW Document 43 Entered on FLSD Docket 07/03/2019 Page 18 of 18



           DONE AND ORDERED in Chambers at Miami, Florida, this 3rd day of July,

   2019.



                                              /s/ Edwin G. Torres
                                              EDWIN G. TORRES
                                              United States Magistrate Judge




                                         18
